DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species G of A-G and Species I of H-J in the reply filed on 12/13/2021 is acknowledged. Because the elections are directed to embodiments described in single claims, no claims are being withdrawn from consideration. 

Claim Objections
Claim 7 is objected to because of the following informalities:  Lines 5-6 reading “the total volume of the electrodes and electrolyte to expand” should read --a total volume of the electrodes and the electrolyte to expand--. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Line 4 reading “a volume capacity” has antecedent basis in Line 2. Lines 4-5 should be rewritten so that the term “a volume capacity” refers back to the Line 2 recitation of the term or the second recitation can be removed from the claim entirely. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the rigid constraining ring" in Line 14.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether applicant is referring to “a constraining ring” first referenced in Line 4. If applicant intends that the constraining ring first referenced in Line 4 now be rigid, examiner recommends that the constraining ring limitation of Line 14 be rewritten. For example, Line 14 could read --the constraining ring being rigid and substantially surrounding--. If the term “rigid” was a typographical error, examiner requests that it be removed. Appropriate correction and/or clarification is required.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rake et al. (USPN 6,358,239), Dijksman et al. (USPGPub 2010/0056874), and Yodfat et al. (USPGPub 2010/0130931), Burke et al. (USPN 7,108,686), Gross (USPN 6,312,409), Wall (USPGPub 2004/01 16847), and Rake et al. (USPGPub 2008/0215029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/21/2022